EXAMINER'S AMENDMENT


Applicant’s arguments, see page 1 of the remarks, filed on May 09, 2022, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 6 and 10-20 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on May 09, 2022, with respect to claim rejections under 35 U.S.C. 102/103 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The drawings were received on May 09, 2022.  These drawings are acceptable by the examiner.
Claims 1-2, 6-10, and 19 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael E. Monaco on May 18, 2022.

The application has been amended as follows: 

Claim 10, line 3, “a radio signal” has been amended to “the radio signal”.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant’s representative Mr. Monaco agreed to submit a replacement drawing of Figure 22 to enlarge the font size of the small contents within the two blocks. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632